Exhibit 10cg

C. R. BARD, INC.

2003 LONG TERM INCENTIVE PLAN

Restricted Stock Units

Award Certificate

 

Granted To:     Grant Date:   Employee Number:     RSUs Granted:   Business
Group:     Grant Number:  

C. R. Bard, Inc., a New Jersey corporation (the “Corporation”) hereby grants you
a number of Restricted Stock Units (the “RSUs”) under the 2003 Long Term
Incentive Plan of C. R. Bard, Inc., as amended from time-to-time (the “Plan”),
subject to the terms of this Award Certificate, the Plan and the attached
Restricted Stock Units Terms and Conditions (the “Terms and Conditions”), which
are incorporated herein by reference and are a part of this Award Certificate.

This Award Certificate, the Plan and the attached Terms and Conditions
constitute the entire agreement between the Corporation and you with respect to
the subject matter hereof and supersede all prior agreements and understandings,
whether written or verbal, between the Corporation and you in connection with
such subject matter.

Please sign and return the attached copy of this Award Certificate to: Royal
Olson, 730 Central Avenue, Murray Hill, New Jersey 07974.

I acknowledge receipt of, and understand and agree to, the terms of this
Restricted Stock Units Award Certificate, the Plan, and the Terms and
Conditions.

 

 

   

 

  Employee Signature     Date  

 

      Print Name      

Attachments: Restricted Stock Units Terms and Conditions

 2003 Long Term Incentive Plan

 Plan Prospectus dated             , 20    

 Beneficiary Form (first time participants only)

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

FORM OF RESTRICTED STOCK UNITS TERMS AND CONDITIONS

C. R. BARD, INC.

2003 LONG TERM INCENTIVE PLAN

Restricted Stock Units

Terms and Conditions

Grant Date:

C. R. Bard, Inc., a New Jersey corporation (the “Corporation”) has granted you
the number of Restricted Stock Units (the “RSUs”) under the 2003 Long Term
Incentive Plan of C. R. Bard, Inc., as amended from time-to-time (the “Plan”)
that is set forth in the Restricted Stock Units Award Certificate (the “Award
Certificate”) accompanying these Restricted Stock Units Terms and Conditions
(the “Terms and Conditions”). The RSUs are subject to the Plan, the Award
Certificate, and these Terms and Conditions. All capitalized terms not otherwise
defined in these Terms and Conditions or in the Award Certificate shall have the
same meaning set forth in the Plan. The Plan is administered by the Compensation
Committee (the “Committee”) of the C. R. Bard, Inc. Board of Directors (the
“Board”).

 

1. Vesting.

 

  (a) While you are employed by the Corporation or one of its Subsidiaries, the
RSUs shall vest and become nonforfeitable on [one or more dates to be determined
by the Committee, which dates may be on or after] the Committee’s certification
that the Performance Criteria as set forth below have been achieved (the
“Certification Date”). The Performance Criteria shall mean [certain criteria,
which may include (i) earnings per share growth generally exclusive of items of
an unusual or infrequent nature or (ii) other criteria under the Plan] (the
“Performance Period”) as compared to [those criteria during a specified period]
immediately prior to the Performance Period. Earnings per share shall be
calculated in accordance with U.S. Generally Accepted Accounting Principles
exclusive of any item of an unusual and/or non-recurring nature, as determined
in accordance with the Notes to Performance Targets utilized by the Committee
and in effect at the commencement of the earlier of the two periods being
compared. The vested RSUs shall no longer be subject to any of the vesting or
transferability restrictions described in these Terms and Conditions.

 

  (b) If your employment with the Corporation or one of its Subsidiaries is
terminated for any reason other than death, Disability, or Retirement then RSUs
that have not become vested in accordance with Section 1(a) shall immediately
terminate and be forfeited.

 

  (c) Notwithstanding anything to the contrary in the Plan or these Terms and
Conditions, if your employment with the Corporation or one of its Subsidiaries
is terminated by reason of death or Disability, the RSUs shall automatically
vest and will no longer be subject to any of the vesting or transferability
restrictions described in these Terms and Conditions.

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

  (d) Notwithstanding anything to the contrary in the Plan or these Terms and
Conditions, upon the occurrence of a Change of Control, the RSUs shall
automatically vest and will no longer be subject to any of the vesting or
transferability restrictions described in these Terms and Conditions.

 

  (e) Notwithstanding anything to the contrary in the Plan or these Terms and
Conditions, upon your Retirement, the RSUs shall automatically vest and will no
longer be subject to any of the vesting or transferability restrictions
described in these Terms and Conditions. For purposes of these Terms and
Conditions, your Retirement shall mean the date of your termination from
employment with the Corporation or any of its Subsidiaries; provided that
(A) you have attained age 55 and are credited with ten (10) or more years of
vesting service under the Employees’ Retirement Plan of C. R. Bard, Inc., or any
successor plan thereto (the “U.S. Retirement Plan”); or (B) you have attained
age 65 and are credited with five (5) or more years of service under the U.S.
Retirement Plan. For purposes of determining whether, and to what extent, you
are credited with vesting service under the preceding sentence, service provided
to a foreign affiliate of the Corporation shall be treated as service provided
to a U.S. participating employer in the U.S. Retirement Plan.

 

  (f) For the avoidance of doubt, you must be employed by the Corporation or one
of its Subsidiaries on the date vesting occurs.

 

2. No Right to Continued Employment. The granting, issuance or vesting of the
RSUs evidenced by the Award Certificate and these Terms and Conditions shall
impose no obligation on the Corporation or any affiliate to continue your
employment and shall not lessen or affect the Corporation’s or any affiliate’s
right to terminate your employment.

 

3. No Rights as a Stockholder. You shall not have any rights as a shareholder of
the Corporation, including, but not limited to, voting rights, with respect to
the Shares underlying the RSUs until such Shares have been registered in your
name in the Corporation’s register of shareholders pursuant to Section 5.

 

4. Dividend Equivalents. An amount equal to all cash dividends that would be
payable on the Shares underlying your unvested RSUs shall be credited to a
bookkeeping account as if such Shares were actually held by you. Upon vesting of
the RSUs to which the aforementioned dividend equivalents relate, the
Corporation shall pay the portion of your bookkeeping account attributable to
such vested RSUs at approximately the same time as the shares underlying the
RSUs are delivered to you in accordance with Paragraph 5.

 

5. Delivery of Shares.

 

  (a) For each RSU that vests in accordance with Section 1, one Share shall be
registered in your name by the Corporation’s transfer agent in book entry form,
at which time, these Terms and Conditions shall terminate as to those RSUs.
Within 60 days after such RSUs vest, at your request (or at the request of your
legal representative, beneficiary or heir), the Corporation shall direct the
transfer agent to deliver certificates evidencing such Shares to you, or your
legal representative, beneficiary or heir.



--------------------------------------------------------------------------------

  (b) If the Corporation determines that any issuance or delivery of Shares to
you pursuant to these Terms and Conditions will violate the requirements of any
applicable federal or state laws, rules or regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended), such issuance or delivery may be
postponed until the Corporation is satisfied that the distribution will not
violate such federal or state laws, rules or regulations. Any such Shares shall
be subject to such stop transfer orders and other restrictions as the Committee
or the Corporation may deem necessary or advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed and any applicable federal,
state or foreign laws, rules or regulations. Certificates delivered to you may
bear such legends as the Corporation may deem necessary or advisable.

 

6. Transferability. You may not assign, alienate, pledge, attach, sell or
otherwise transfer, dispose of or encumber RSUs other than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer, disposition or encumbrance shall be void and
unenforceable against the Corporation or any affiliate; provided, however, that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer, disposition or encumbrance. You may
designate a beneficiary, on a form supplied by the Corporation, who may receive
the RSUs under these Terms and Conditions in the event of your death. No such
permitted transfer of the RSUs to your heirs or legatees shall be effective to
bind the Corporation unless the Committee shall have been furnished with written
notice thereof and a copy of such evidence as the Committee or the Corporation
may deem necessary to establish the validity of the transfer and the acceptance
by the transferee or transferees of these Terms and Conditions.

 

7. Withholding. You may be required to pay to the Corporation or one of its
Subsidiaries, and the Corporation or one of its Subsidiaries shall have the
right and is hereby authorized to withhold, any applicable amount it may
determine to be necessary to withhold for federal, state, local or other taxes
as a result of the grant, issuance or vesting of the RSUs, as a condition to
such grant, issuance or vesting, or as a result of any payment or transfer under
or with respect to the RSUs. The Committee may take such other action as may be
advisable in the opinion of the Corporation to satisfy all obligations for the
payment of such withholding taxes. You may elect to pay all or a portion of the
minimum amount of taxes required to be withheld by (a) delivery of Shares or
(b) having Shares withheld by the Corporation from any Shares that you would
have otherwise received, such Shares in either case having an aggregate Fair
Market Value at the time of payment equal to the amount of such withholding
taxes.

 

8. Securities Laws. Upon the issuance, vesting or delivery of any RSUs, you will
make or enter into such written representations, warranties and agreements as
the Corporation may reasonably request in order to comply with applicable
securities laws, the Award Certificate or with these Terms and Conditions.



--------------------------------------------------------------------------------

9. Notices. Any notice required or permitted under these Terms and Conditions
shall be deemed given when delivered personally, or when deposited in a United
States Post Office as registered mail, postage prepaid, addressed, as
appropriate, either to you at your address on file at the Corporation or such
other address as you may designate in writing to the Corporation, or to the
Corporation, Attention: Secretary, at 730 Central Avenue, Murray Hill, New
Jersey 07974, or such other address as the Corporation may designate to you in
writing.

 

10. Failure to Enforce Not a Waiver. The failure of the Corporation to enforce
at any time any provision of the Plan or of these Terms and Conditions shall in
no way be construed to be a waiver of such provision or of any other provision
hereof.

 

11. No Limitation on Rights of the Corporation. The grant of the RSUs shall not
in any way affect the right or power of the Corporation to make adjustments,
reclassification or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

12. Entire Agreement. The Plan, the Award Certificate and these Terms and
Conditions constitute the entire agreement between the Corporation and you with
respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or verbal, between the Corporation and you in
connection with such subject matter.

 

13. Choice of Law. THE PLAN, THE AWARD CERTIFICATE AND THESE TERMS AND
CONDITIONS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW JERSEY WITHOUT REGARD TO CONFLICTS OF LAWS. FOR PURPOSES OF
LITIGATING ANY DISPUTE THAT ARISES UNDER THE AWARD CERTIFICATE OR THESE TERMS
AND CONDITIONS, YOU AND THE CORPORATION AND ITS SUBSIDIARIES HEREBY SUBMIT AND
CONSENT TO THE JURISDICTION OF THE STATE OF NEW JERSEY, AND AGREE THAT SUCH
LITIGATION SHALL BE CONDUCTED IN THE COURTS OF UNION COUNTY, NEW JERSEY, OR THE
UNITED STATES FEDERAL COURTS FOR THE DISTRICT OF NEW JERSEY.

 

14. RSUs Subject to Plan. By your receipt of these Terms and Conditions and the
Award Certificate, you agree and acknowledge that you have received and read a
copy of the Plan and the related prospectus. The RSUs are in all respects
governed by the Plan and subject to all of the terms and provisions thereof. The
terms and provisions of the Plan are hereby incorporated herein by reference. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.